Exhibit 10.1

JOINDER AGREEMENT

ABL JOINDER AGREEMENT, dated as of July 27, 2012 (this “Agreement”), among HD
SUPPLY, INC., a Delaware corporation (the “Parent Borrower”), and certain
operating subsidiaries of the Parent Borrower signatory hereto (each such
subsidiary, a “Joining Borrower”) and consented to by the other Loan Parties (as
hereinafter defined), GENERAL ELECTRIC CAPITAL CORPORATION, as administrative
agent (the “Administrative Agent”) and collateral agent for the Lenders (the
“U.S. ABL Collateral Agent”), GE CANADA FINANCE HOLDING COMPANY, as Canadian
agent (the “Canadian Agent”) and Canadian collateral agent (the “Canadian
Collateral Agent”) in each case for the banks and other financial institutions
(the “Lenders”) from time to time parties to the ABL Credit Agreement (as
hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Parent Borrower, the Administrative Agent, the U.S. ABL Collateral
Agent, the Canadian Agent and the Canadian Collateral Agent are parties to the
ABL Credit Agreement, dated as of April 12, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), among the Parent Borrower, the Lenders, the Administrative Agent,
the U.S. ABL Collateral Agent, the Canadian Agent, the Canadian Collateral Agent
and the other parties thereto.

WHEREAS, pursuant to the ABL Credit Agreement and in consideration of, among
other things, the making available to each of the Joining Borrowers of an
asset-based revolving credit facility under the ABL Credit Agreement, each of
the Joining Borrowers wishes to become a party to the ABL Credit Agreement and
assume all the rights, obligations, covenants, agreements, duties and
liabilities of a “Borrower” thereunder and under or with respect to any Notes,
any Letters of Credit and any of the other Loan Documents (in each case as
hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms defined in the ABL
Credit Agreement and used herein shall have the meanings given to them in the
ABL Credit Agreement.

 

2.

Joinder of Agreements and Obligations. Effective as of the date hereof, each of
the Joining Borrowers hereby becomes a party to the ABL Credit Agreement and
expressly assumes, confirms and agrees to perform and observe all of the
indebtedness, obligations (including, without limitation, all obligations in
respect of the Loans), covenants, agreements, terms, conditions, duties and
liabilities of a



--------------------------------------------------------------------------------

  “Borrower” thereunder and under or with respect to, any Notes, any Letters of
Credit and any of the other Loan Documents to which a Borrower is a party in its
capacity as “Borrower” as fully as if each Joining Borrower were originally a
signatory in the capacity of a “Borrower” thereto; provided, however, that
Parent Borrower understands and agrees that such joinder shall not be effective
with respect to, or in any way obligate the Joining Borrowers to perform and
observe any of the indebtedness, obligations (including, without limitation, all
obligations in respect of the Loans), covenants, agreements, terms, conditions,
duties or liabilities of Parent Borrower under or with respect to the ABL Credit
Agreement and under or with respect to, any Notes, any Letters of Credit and any
of the other Loan Documents to which the Parent Borrower is a party. At all
times after the effectiveness of such joinder, all references to a “Borrower” in
the ABL Credit Agreement, any Notes, any Letter of Credit or any of the other
Loan Documents and any and all certificates and other documents executed by a
Borrower in connection therewith shall be deemed to include references to each
Joining Borrower, as more fully described in the ABL Credit Agreement.

 

3. Amendment to ABL Credit Agreement. The ABL Credit Agreement is hereby deemed
to be amended to the extent, but only to the extent, necessary to effect the
joinder provided for hereby. Except as expressly amended, modified and
supplemented hereby, the provisions of the ABL Credit Agreement and the other
Loan Documents are and shall remain in full force and effect.

 

4. Affirmation of Loan Documents. Each of the other Loan Parties signatory
hereto hereby consents to the execution and delivery of this Agreement and
confirms, reaffirms and restates its obligations under each of the Loan
Documents to which it is a party pursuant to the terms hereof.

 

5. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

6. Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

7. Section Headings. The section headings in this Agreement are for convenience
of reference only and are not to affect the construction hereof or to be taken
into consideration in the interpretation hereof.

 

8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

10. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[The Remainder of This Page is Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

HD SUPPLY, INC. By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: VP, Treasurer PEACHTREE BUSINESS PRODUCTS, LLC
By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer AP RE LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer

 

4



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and U.S. ABL
Collateral Agent By:  

/s/ Steven Flowers

  Name: Steven Flowers   Title: Duly Authorized Signatory

GE CANADA FINANCE HOLDING COMPANY,

as Canadian Agent and Canadian Collateral Agent

By:  

/s/ Italo Fortino

  Name: Italo Fortino   Title: Duly Authorized Signatory

 

5